REDMANN, Judge,
dissenting.
Our plaintiff employee told the Employment Security, office, in his application on the day he made his claim for unemployment benefits, that he was fired for “not being able to be found ... in warehouse .... I was fired cause no one knew where I was.” In his employer’s words on *16the written “employee change report” given to plaintiff, the reason for the firing was “could not find [plaintiff] Calvin since he punched in after lunch. [Supervisor] Chris Villa looked for him twice at all locations. [Co-employee] Willie Montgomery did not know where he was. Calvin claims he was in truck. May have been sleeping in truck.”
In that context, the administrative agent’s notice of disqualification (R.S. 23:1625) on grounds of “sleeping while on duty” may have been objectionable as inaccurate but cannot have misled plaintiff into supposing that he was fired for any other incident than the one described in the “employee change report.”